DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yajima et al. (“Yajima”) (U.S. Patent Application Publication Number 2015/0074384).
Regarding Claims 1 and 13, Yajima discloses a semiconductor device, comprising: 
a memory controller (Figure 1, item 12); and 
a memory device (Figure 1, items 14 and 15; i.e., it would have been obvious to one of ordinary skill in the art to have combined the BIOS memory 14 and flash memory 15 into a single unit since doing so would result in minimized interconnect latency between the units 14 and 15 - see also In re Larson, 340 F.2d 965, 968 (CCPA 1965)) storing: 
firmware comprising a first portion (i.e., the portion of firmware [the boot loader] stored in BIOS 14) and a second portion (i.e., the portion of firmware stored in flash memory 15) that is loaded after the first portion has been loaded at startup (paragraph 0032; i.e., the firmware 80 is only loaded if the hash values match), and 
a stored authentication value that is based on the first portion (paragraph 0032; i.e., the legitimate hash value H1 is read out based on the boot loader and IPL being properly loaded), 
wherein the memory controller is configured to generate an authentication value (i.e., calculating a hash value) from the first portion once the first portion has been loaded at startup (paragraphs 0032 and 0042-0043).

Regarding Claims 3 and 15, Yajima discloses wherein the first portion includes boot information associated with startup (paragraph 0042; i.e., an initial program loader).

Regarding Claim 4, Yajima discloses wherein the memory device comprises NAND flash memory (paragraph 0028; i.e., the examiner takes Official Notice that NAND memory was well known in the art).

Regarding Claim 5, Yajima discloses wherein the memory controller includes random access memory, and the firmware is loaded to the random access memory during startup (Figure 1, item 16, paragraph 0027).

Regarding Claims 6 and 16, Yajima discloses wherein the first portion is equal to or less than a read unit of the memory device in data size (paragraph 0031; i.e., the first portion contains enough for to include a hash function).

Regarding Claim 7, Yajima discloses wherein the read unit is one page in data size (paragraph 0031; i.e., it would have been a matter of obvious design choice to set the read unit to a particular size such as one page).

Regarding Claims 8 and 17, Yajima discloses wherein the memory controller is further configured to perform an authentication operation that includes comparing the stored authentication value to the generated authentication value and permitting completion of startup based on the firmware only when the stored authentication value and the generated authentication value match (paragraphs 0032 and 0042-0043).

Regarding Claims 9 and 18, Yajima discloses wherein the second portion is loaded by the memory controller only if the stored authentication value and the generated authentication value match (paragraphs 0032 and 0042-0043).

Regarding Claim 10, Yajima discloses wherein the authentication value is generated from the first portion as a hash value (paragraph 0032) or a message authentication code (MAC) value.  

Regarding Claim 11, Yajima discloses wherein the authentication value is generated as an electronic signature, a checksum, a cyclic redundancy check, or a data comparison (paragraphs 0032 and 0042-0043).  

Regarding Claim 12, Yajima discloses a host interface configured to connect the memory controller to a host device (Figure 1, item 11, paragraph 0028).

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yajima as applied to Claims 1 and 13, and further in view of Segawa (U.S. Patent Application Publication Number 2008/0313627).
Regarding Claims 2 and 14, Yajima discloses wherein the memory controller includes an authentication value generation circuit configured to generate the authentication value from the first portion but not the second portion (paragraphs 0042-0043).
Yajima does not expressly disclose wherein the generated authentication value is not from a second portion of the firmware.
In the same field of endeavor (e.g., firmware loading techniques), Segawa teaches wherein the generated authentication value is not from a second portion of the firmware (Figure 3, item 21, paragraphs 0055-0056 and 0068; i.e., a first portion of firmware [BIOS 20] is authenticated before a second portion of firmware [basic software package 21] is loaded).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Segawa’s teachings of firmware loading techniques with the teachings of Yajima, for the purpose of assuring that the basic/fundamental portion of firmware is valid before loading the remaining portion(s) of firmware. Doing so would result in less wasted time if it is determined that the basic/fundamental portion of firmware is invalid/unauthorized.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yajima and Segawa.
Regarding Claim 19, Yajima discloses a method for controlling a semiconductor device, the method comprising: 
upon startup, loading a first portion of firmware (i.e., the portion of firmware [the boot loader] stored in BIOS 14) from a memory device storing firmware and a stored authentication value (Figure 1, items 14 and 15; i.e., it would have been obvious to one of ordinary skill in the art to have combined the BIOS memory 14 and flash memory 15 into a single unit since doing so would result in minimized interconnect latency between the units 14 and 15 - see also In re Larson, 340 F.2d 965, 968 (CCPA 1965)), 
generating an authentication value (i.e., calculating a hash value) from the first portion of firmware (paragraphs 0032 and 0042-0043); 
comparing the stored authentication value (paragraph 0032; i.e., the legitimate hash value H1) to the generated authentication value (paragraphs 0032 and 0042-0043); and 
permitting completion of startup only if the stored authentication value and the generated authentication value match (paragraphs 0032 and 0042-0043; i.e., the firmware 80 is only loaded if the hash values match).
Yajima does not expressly disclose wherein the generated authentication value is not from a second portion of the firmware.
In the same field of endeavor (e.g., firmware loading techniques), Segawa teaches wherein the generated authentication value is not from a second portion of the firmware (Figure 3, item 21, paragraphs 0055-0056 and 0068; i.e., a first portion of firmware [BIOS 20] is authenticated before a second portion of firmware [basic software package 21] is loaded).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Segawa’s teachings of firmware loading techniques with the teachings of Yajima, for the purpose of assuring that the basic/fundamental portion of firmware is valid before loading the remaining portion(s) of firmware. Doing so would result in less wasted time if it is determined that the basic/fundamental portion of firmware is invalid/unauthorized.

Regarding Claim 20, Yajima discloses wherein the completion of startup includes loading a second portion of the firmware after the loading of the first portion (Figure 1, item 15, paragraphs 0042-0043; i.e., the portion of firmware stored in flash memory 15).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because each reference discloses methods for authenticating firmware.

Response to Arguments
Applicant’s arguments with respect to claims 2 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 6/10/22 have been fully considered but they are not persuasive.
Regarding Claim 1, Applicant argues “by the terms of the rejection, ‘hash value H1’ must be based on the ‘boot loader’ in Yajima. Yet, in Yajima it is specifically stated that the ‘hash value H1 [is] for the firmware 80.’ Yajima, paragraph [0032]. Thus, at best, Yajima teaches that ‘hash value H1’ is based on not on the supposed ‘first portion’ (i.e., Yajima’s ‘boot loader’), but rather the supposed ‘second portion’ (i.e., Yajima’s ‘firmware 80’).” Response, page 7. The examiner disagrees. Contrary to Applicant’s argument, Yajima does in fact disclose the argued feature. The hash value H1 is read only after the boot loader and IPL are loaded. See Yajima, paragraph 0032. The examiner has interpreted this feature of Yajima as equivalent to the very broad phrase “based on the first portion”. Put differently, the hash value H1 (equivalent to the claimed “stored authentication value”) is read out “based on” the boot loader/IPL (equivalent to the claimed “first portion”) being properly loaded. Accordingly, it can be seen that Yajima does in fact disclose the argued feature.
Regarding Claim 1, Applicant argues “since the firmware 80 is loaded up by the operation of the boot loader (and IPL), the boot loader cannot itself be a part/portion of the firmware 80.” Response, page 8. The examiner disagrees. Contrary to Applicant’s argument, Yajima does in fact disclose the argued feature. As stated in the previous Office action, the examiner had interpreted both the boot loader/IPL and the firmware 80 as equivalent to the claimed “firmware”. This is an appropriate interpretation because both of these components reside in memory and are loaded by system for startup purposes. Further, Applicant’s own claims state that “the first portion includes boot information associated with startup”. See instant Claims 3 and 15. Therefore, it is appropriate for the examiner to interpret the boot loader/IPL of Yajima as the claimed “first portion” of the firmware.
Therefore, the claims stand as previously rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL M ZAMAN whose telephone number is (571)272-6495. The examiner can normally be reached Monday - Friday, 8 am - 5 pm, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL M ZAMAN/             Primary Examiner, Art Unit 2186